Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 1-20, 1-19, 1-13 and 1-19 of U.S. Patent Nos. 11,375,806; 11,000,123; 10,610,012; 10,172,452 and 10,334,944, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patents and the application all teach a drawer release comprising: a rail comprising a flange; and a drawer coupled to the rail, the drawer comprising a frame including a first locking element, the drawer comprising a handle including a second locking element, wherein the second locking element is configured to rotate relative to the frame such that rotation of the second locking element rotates the first locking element relative to the flange to move the drawer release from a first orientation in which the first locking member engages the flange and the drawer is prevented from sliding relative to rail and a second orientation in which the first locking member is spaced apart from the flange and the drawer is slidable relative to the rail.  Wherein the second locking element includes a cam that rotates about an axis defined by the handle to move the drawer release between the orientations.  Wherein the second locking element includes a sliding block.  Wherein the rail is a guide member.  Wherein the drawer release is biased to the second orientation by a spring.  Wherein the drawer release is biased to the second orientation by a spring that engages the second locking element.  Further comprising a shelf having a side member, the rail being coupled to the side member such that the rail extends perpendicular to the side member, the rail being movable relative to the side member.  Wherein drawer release is biased to the second orientation by a spring that engages the second locking element.  Wherein the flange extends inwardly from an inner surface of the rail.  Wherein the rail extends along a longitudinal axis between opposite ends of the rail, the flange extending at an acute angle relative to the longitudinal axis.  
Also taught is a shelf release comprising: a rail comprising a flange; and a shelf coupled to the rail, the shelf comprising a frame including a first locking element, the shelf comprising a handle including a second locking element, wherein the second locking element is configured to rotate relative to the frame such that rotation of the second locking element rotates the first locking element relative to the flange to move the shelf release from a first orientation in which the first locking member engages the flange and the shelf is prevented from sliding relative to rail and a second orientation in which the first locking member is spaced apart from the flange and the shelf is slidable relative to the rail.  Wherein the second locking element includes a cam that rotates about an axis defined by the handle to move the shelf release between the orientations.  Wherein the second locking element includes a sliding block.  
Wherein the shelf release is biased to the second orientation by a spring.  
Wherein the shelf release is biased to the second orientation by a spring that engages the second locking element.  Further comprising a side member, the rail being coupled to the side member such that the rail extends perpendicular to the side member, the rail being movable relative to the side member.  
Wherein shelf release is biased to the second orientation by a spring that engages the second locking element.  Wherein the flange extends inwardly from an inner surface of the rail.  Wherein the rail extends along a longitudinal axis between opposite ends of the rail, the flange extending at an acute angle relative to the longitudinal axis.  
Further teaches is shelf release comprising: a rail comprising a flange; and a shelf coupled to the rail, the shelf comprising a frame including a first locking element, the shelf comprising a handle including a second locking element, wherein the second locking element is configured to rotate relative to the frame such that rotation of the second locking element rotates the first locking element relative to the flange to move the shelf release from a first orientation in which the first locking member engages the flange and the shelf is prevented from sliding relative to rail and a second orientation in which the first locking member is spaced apart from the flange and the shelf is slidable relative to the rail, wherein the second locking element includes a cam that rotates about an axis defined by the handle to move the shelf release between the orientations, wherein the second locking element includes a sliding block, and wherein the shelf release is biased to the second orientation by a spring that engages the second locking element.  
Since claims 21-40 are anticipated by claims  1-20, 1-20, 1-19, 1-13 and 1-19, respectively, of the patents, they are not patentably distinct therefrom. Thus, the inventions of claims 1-20, 1-20, 1-19, 1-13 and 1-19 of the patents is in effect a species of the generic invention of claims 21 -40. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir.1993) Since claims 21 -40 are anticipated (fully encompassed) by claims  1-20, 1-20, 1-19, 1-13 and 1-19 of the patents, they are not patentably distinct there from, regardless of any additional subject matter present in claims  1-20, 1-20, 1-19, 1-13 and 1-19.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 26, 28, 34, 35, 37 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For claim 25, 26, 28, 34, 35, 37 and 40, in the specification and figures,  the spring 175 is stated as biasing the locking elements 110, 112, 136 into the first configuration, not the second configuration as stated in the claim.  Therefore, claims  25, 26, 28, 34, 35, 37 and 40 contain new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (2011/0121701). Change teaches a drawer release (Fig. 5) comprising: a rail (22) comprising a flange (23); and a drawer (1) coupled to the rail, the drawer comprising a frame including a first locking element (3), the drawer comprising a handle(11) including a second locking element (12), wherein the second locking element is configured to rotate relative to the frame such that rotation of the second locking element rotates the first locking element relative to the flange to move the drawer release from a first orientation in which the first locking member engages the flange and the drawer is prevented from sliding relative to rail (Fig. 7) and a second orientation in which the first locking member is spaced apart from the flange and the drawer is slidable relative to the rail (Fig. 8).  Wherein the second locking element includes a cam (124) that rotates about an axis defined by the handle (at the hinge spring shown in Fig. 7) to move the drawer release between the orientations. Wherein the rail is a guide member.  
Also taught is a shelf release (Fig. 5) comprising: a rail (22) comprising a flange (23); and a shelf (1, bottom member) coupled to the rail, the shelf comprising a frame including a first locking element (3), the shelf comprising a handle(11) including a second locking element (12), wherein the second locking element is configured to rotate relative to the frame such that rotation of the second locking element rotates the first locking element relative to the flange to move the shelf release from a first orientation in which the first locking member engages the flange and the shelf is prevented from sliding relative to rail (Fig. 7) and a second orientation in which the first locking member is spaced apart from the flange and the shelf is slidable relative to the rail (Fig. 8).  Wherein the second locking element includes a cam (124) that rotates (via spring hinge shown in Fig. 7) about an axis defined by the handle to move the shelf release between the orientations.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
November 15, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637